DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The instant patent application is a continuation of US patent 11436132.
	Claims 1-20 are pending and examined in this office action.

Applicant is advised to include the claimed priority information on the first page of the specification.

	Claim 8 recites the claim limitation of “an outlier performance record from the second difference vector”. It appears to be missing a word. Applicant is advised to amend the above claim limitation to “identifying an outlier performance record from the second difference vector”.

Double patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 11436132, in view of Raghunathan et al. (US PGPUB 2017/0060608). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the claims 1-20 of U.S. Patent 11436132 and Raghunathan et al. (US PGPUB 2017/0060608). See MPEP 804.  The side-by-side comparison below of claim 1 of the instant application and claim 1 of U.S. Patent 11436132 shows limitation by limitation matching between the conflicting claims (bold parts are the differences)

Instant Application
U.S. Patent 11436132
1. A method for testing a system under test (SUT) in an active environment to identify cause of a soft failure, the method comprising:
generating, by a testing system, a plurality of test cases for testing the SUT, the plurality of test cases generated based on a coverage model of the SUT, wherein the coverage model comprises a plurality of attributes;

recording, by the testing system, a first difference vector by executing the plurality of test cases on a baseline system, which is different from the SUT, and monitoring performance parameters of the baseline system before and after executing the plurality of test cases, wherein the first difference vector comprises a plurality of performance records corresponding respectively to the test cases, wherein each performance record comprises differences in the performance parameters of the baseline system from before and after the execution of a corresponding test case, the performance parameters comprising resource usage metrics of each of the plurality of test cases;

recording, by the testing system, a second difference vector by executing the plurality of test cases on the SUT and monitoring performance parameters of the SUT before and after executing the plurality of test cases, wherein the second difference vector also comprises a plurality of performance records corresponding respectively to the test cases, wherein each performance record comprises differences in the performance parameters of the SUT from before and after the execution of a corresponding test case;

identifying, by the testing system, an outlier performance record from the second difference vector by comparing the resource usage metrics from first difference vector and the resource usage metrics from the second difference vector, wherein the outlier performance record represents a test case that has different resource usage metrics on the SUT and the baseline system; and

determining, by the testing system, a root cause of the soft failure of the SUT by executing an additional test case particular to the resource usage metrics and analyzing the additional test case corresponding in response to identifying the outlier performance record.
1. A method for testing a system under test (SUT) in an active environment to identify cause of a soft failure, the method comprising:
generating, by a testing system, a plurality of test cases for testing the SUT, the plurality of test cases generated based on a coverage model of the SUT, wherein the coverage model comprises a plurality of attributes;

recording, by the testing system, a first difference vector by executing the plurality of test cases on a baseline system, which is different from the SUT, and monitoring performance parameters of the baseline system before and after executing the plurality of test cases, wherein the first difference vector comprises a plurality of performance records corresponding respectively to the test cases, wherein each performance record comprises differences in the performance parameters of the baseline system from before and after the execution of a corresponding test case, the performance parameters comprising power usage metrics of each of the plurality of test cases;

recording, by the testing system, a second difference vector by executing the plurality of test cases on the SUT and monitoring performance parameters of the SUT before and after executing the plurality of test cases, wherein the second difference vector also comprises a plurality of performance records corresponding respectively to the test cases, wherein each performance record comprises differences in the performance parameters of the SUT from before and after the execution of a corresponding test case;

identifying, by the testing system, an outlier performance record from the second difference vector by comparing the power usage metrics from first difference vector and the power usage metrics from the second difference vector, wherein the outlier performance record represents a test case that has different power usage metrics on the SUT and the baseline system;

determining, by the testing system, a root cause of the soft failure of the SUT by executing an additional test case particular to the power usage metrics and analyzing the additional test case in response to identifying the outlier performance record.


Substantially all claimed elements of claim 1 in the instant application are contained in claim 1 of U.S. Patent 11436132. The only difference is in US Patent 11436132, power usage metrics are measured instead of resource usage metrics in the instant patent application. However, a person skilled in the art would recognize measuring resource usage metrics would include measuring power usage metrics as evidenced in Raghunathan (paragraphs [0003][0006]). Therefore, it would have been obvious to combine US Patent 11436132 and Raghunathan to measure resource usage metrics instead of power usage metrics as resource usage metrics include other useful information to show the resource utilization in a system.

Similar claim mappings of the remaining claims (claims 2-20) to claims 2-20 of U.S. Patent 11436132 would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity.

Allowable Subject Matter
Claims 1-20 of the instant patent application contain similar limitations as claims 1-20 of US patent 11436132 (except resource usage metrics replacing power usage metrics). Therefore, claims 1-20 of the instant patent application contain similar allowable subject matter as claims 1-20 of US patent 11436132.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193